Citation Nr: 1109638	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, claimed as skin rash.

4.  Entitlement to service connection for hypertension, including as secondary to exposure to herbicides (Agent Orange).

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for pseudofolliculitis barbae.

7.  Entitlement to a disability rating in excess of 10 percent for functional gastrointestinal syndrome.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1969 to April 1971.     

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Tiger Team in Cleveland, Ohio. 

The RO also granted service connection for diabetes mellitus in the October 2005 rating decision, but the Veteran did not appeal either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.  

In May 2007, the Veteran provided testimony before RO personnel.  The transcript of the hearing has been associated with the claim and has been reviewed.

However, while the Veteran was scheduled to appear for testimony before a Veterans Law Judge in July 2009, he failed to report for this hearing.

The issues of service connection for hypertension and for pseudofolliculitis barbae and an increased rating for functional gastrointestinal syndrome are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of hepatitis C.

2.  There is no competent medical evidence suggesting a link between the Veteran's current diagnosis of hepatitis C and his military service.

3.  There is no competent medical evidence of current diagnoses of PTSD, a skin disorder, or a heart disorder.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

4.  A heart disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2005.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

However, there was no VCAA letter advising the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In this regard, in Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in May 2005 and adjudicating the case in an October 2005 rating decision, the RO readjudicated the claim in a January 2007 SOC and a September 2008 SSOC.  In short, the content error here does not affect the essential fairness of adjudication of this case, and is not prejudicial.  Therefore, the presumption of prejudice is rebutted.  For these reasons, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any content error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records.  The Veteran and his representative also submitted lay statements as support of his claim.  Further, the VA has provided the Veteran with VA examinations in connection with his claims.  He also was provided an opportunity to provide testimony before RO personnel, as well as an opportunity to provide testimony at a hearing before a Veterans Law Judge, to which he failed to report.  There is no indication that any additional evidence remains outstanding.  Thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, supra.  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including cardiovascular-renal disease, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Hepatitis C

In this case, the Veteran asserts that his current hepatitis C resulted from exposure to blood during service.  See transcript of RO hearing dated in May 2007.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, VA treatment records show a diagnosis of, and treatment for, hepatitis C.  Thus, the evidence of record confirms that the Veteran currently has this disability.

However, a review of the Veteran's STRs reveals no evidence of complaints of, or treatment for, hepatitis C.  Further, although the Veteran contends that he was exposed to blood during service while assisting with soldiers wounded in Vietnam, thus incurring hepatitis C, his STRs do not record any such exposure or any wounds that would cause such exposure.  STRs are also negative for risk factors of hepatitis C, such as blood transfusions or organ transplants, tattoos, body piercing, high-risk sexual activity, or exposure to contaminated blood products.  Additionally, while the Veteran has a long history of drug abuse, he denied that he had experience with intravenous or intranasal drug use during service.  See transcript of RO hearing dated in May 2007.  Overall, the lack of a specific diagnosis of hepatitis C during service and the absence of any residuals upon separation provides evidence against the claim.

Post-service, VA examinations for unrelated disorders dated in June 1971, August 1974, November 1991, and February 1997 made no mention of hepatitis C.  The first mention of a history of hepatitis C was made in a VA treatment note dated in December 2000, approximately 29 years following discharge from service.  As such, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxson, supra, 230 F.3d at 1332.  Subsequent VA treatment records show further treatment for hepatitis C.  Overall, because there is no evidence of a diagnosis of hepatitis C or complaints of symptomatology thereof during service and no evidence of a diagnosis of hepatitis C until many years after service, service connection may not be established for hepatitis C based on chronicity in service or post-service continuity of symptomatology for a disorder seen in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  
    
As to a nexus between the Veteran's current hepatitis C and his active military service, no medical evidence supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, none of the post-service medical records associated with the claims file links the Veteran's hepatitis C to service; they are simply silent as to the etiology of his hepatitis C.  Significantly, during a VA hepatology education consult session in August 2007, when he was questioned about the estimated year of infection and probable mode of infection for his hepatitis C, the Veteran responded that he was infected in 1971 due to intravenous drug use, which directly contradicts his testimony during the aforementioned May 2007 hearing before RO personnel, when he denied using intravenous drugs during service.  

In this regard, the Board finds the Veteran's initial report of in-service drug use during the hepatology education consult in August 2007 to be credible and affords it more probative value.  The Board notes that statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

With regard to the Veteran's report of intravenous drug usage being the cause of his hepatitis C, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Thus, the Board finds that post-service medical records, as a whole, provide negative evidence against the Veteran's hepatitis C claim. 

The Board emphasizes that, although the Veteran is competent to state that he has experienced symptoms of hepatitis C over time, he is not competent to render an opinion as to the medical etiology of the disorder, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  PTSD, a Skin Disorder, and a Heart Disorder

In this case, the Veteran asserts that he has current diagnoses of PTSD and a skin disorder that were both incurred in service.  He also asserts that he has a heart disorder that may be related to his service-connected diabetes mellitus.  See transcript of RO hearing dated in May 2007.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, with respect to his alleged PTSD, the Veteran has asserted that he was diagnosed with the disorder in 1971 or 1972, shortly after discharge from service.  He has further alleged that he continues to receive treatment for PTSD.  See transcript of RO hearing dated in May 2007.
However, despite these assertions, post-service recent medical treatment records make no mention whatsoever of a diagnosis of PTSD or treatment for such a disorder.  Specifically, VA examinations for unrelated disorders dated in June 1971, August 1974, November 1991, and February 1997 fail to indicate that he has PTSD.  Other post-service treatment records also are completely silent with regard to a diagnosis of PTSD.

The Board observes that the Veteran testified during a hearing before RO personnel in May 2007 that his physicians have attributed his psychiatric symptoms to PTSD.  However, this testimony does not constitute medical evidence of a current diagnosis.  In this regard, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  

With regard to the Veteran's alleged skin disorder, he testified during the May 2007 hearing before RO personnel that he had a skin rash during service.  However, a review of STRs reveals no such complaint or any treatment for any skin symptomatology.  Furthermore, he did not testify that he currently has a skin disorder.  He indicated during the May 2007 hearing that he currently has "discoloration" of the skin on his leg.  A review of the Veteran's post-service treatment records also reveals no indication whatsoever of a diagnosis of any skin disorder or complaints of symptomatology thereof.

With respect to the Veteran's heart disorder, he was provided a VA examination in August 2007 to determine the existence of a heart disorder.  However, no evidence of a heart disorder was found.  The Board notes that, while an August 2007 cardiology consult note indicated that the Veteran had a Q wave in lead III and a very small r wave in lead aVF, giving the impression of an inferior myocardial infarction, no diagnosis of a heart disorder was provided at the time either.  The consult note further indicated that the Veteran "has had no difference since at least [December 1999]."

Thus, absent evidence of current diagnoses of PTSD, a skin disorder, and a heart disorder, service connection cannot be granted for any of these disabilities.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

Thus, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for PTSD is denied.

Service connection for a heart disorder is denied.


REMAND

Before addressing the merits of the issues concerning service connection for hypertension and for pseudofolliculitis barbae and an increased rating for functional gastrointestinal syndrome, the Board finds that further development of the evidence is required.

Initially, VA examinations are needed to determine the current nature, severity, and etiology of the Veteran's hypertension and any for pseudofolliculitis barbae.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With regard to the Veteran's hypertension, because he served in the Republic of Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds that the Veteran suffered an in-service injury of presumed exposure to herbicides.  Post-service, the Veteran was diagnosed with hypertension in the 1990s and has received treatment for the disorder since that time.  However, while the Veteran was provided a VA examination in August 2007 to determine whether his hypertension was related to his service-connected diabetes mellitus, the August 2007 VA examiner did not provide an opinion with regard to the relationship between the Veteran's hypertension and his military service.  Given that the Veteran is presumed to have been exposed to herbicides during service and his current diagnosis of hypertension, a VA examination and opinion are needed to determine the current nature and etiology of the hypertension, including whether it was due to exposure to herbicides during service.

With regard to the Veteran's pseudofolliculitis barbae, he was treated for a rash on his face that was aggravated by washing or shaving in August 1969.  The impression was tinea barbae.  Further, the Veteran has testified during the aforementioned May 2007 RO hearing that he has experienced pseudofolliculitis barbae since service and has continued to experience it.  He testified that he self-treats the disability and does not see a physician.  In this regard, as a layperson, the Veteran is competent to report continuity of symptomatology since service, and the symptoms he has experienced over time.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  Thus, a VA examination is necessary for a nexus opinion that addresses the significance of the Veteran's assertions.  

Furthermore, another VA examination is necessary to determine the current nature and severity of the Veteran's service-connected gastrointestinal disability, currently diagnosed as functional gastrointestinal syndrome.  A review of the claims file shows that the Veteran's gastrointestinal disorder may have worsened since the last VA examination.  In this regard, the Veteran was provided a VA examination in August 2007.  At the time, no esophagogastroduodenoscopy (EGD) was provided; thus, no diagnosis was established.  Subsequently, however, the Veteran was provided an EGD in September 2007 that showed erosive esophagitis and possible delayed gastric emptying.  Following the EGD, the Veteran continued to make frequent complaints of gastrointestinal symptoms, including diarrhea, vomiting, and abdominal pain.  See VA treatment records dated from October 2007 to November 2007.   

Thus, an updated VA examination is in order to determine the current nature and severity of the Veteran's gastrointestinal disorder and whether an increased rating is warranted.  Moreover, the last VA examination was performed in August 2007, which dates to over three years ago, and a more current examination would be helpful in deciding the appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of his hypertension and the etiology of the hypertension.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has hypertension, and if so, whether the hypertension is at least as likely as not (50 percent or more probable) related to his military service, including any exposure to herbicides, including Agent Orange.  

The VA examiner is also requested to state whether the Veteran's hypertension is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

2.  Also arrange for the Veteran to undergo an appropriate VA dermatological examination by an appropriate specialist to determine the nature and extent of his pseudofolliculitis barbae, if any, and the etiology of any such disability.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has pseudofolliculitis barbae, and if so, whether any existing pseudofolliculitis barbae is at least as likely as not (50 percent or more probable) related to his military service.  In making this determination, the examiner is asked to consider an August 1969 in-service complaint of a rash on the Veteran's face that was aggravated by washing or shaving, and an assessment of tinea barbae at the time of treatment.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

3.  Thereafter, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the current nature and severity of his service-connected gastrointestinal disorder, currently diagnosed as functional gastrointestinal syndrome.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner must identify and describe any and all current symptomatology, including any abdominal distress, diarrhea, and disturbances of bowel function.  The examiner also should include a discussion of the severity of the Veteran's symptoms and whether they are mild, moderate, or severe.

Finally, the examiner should indicate the effect the Veteran's gastrointestinal disability has on his ability to obtain and maintain gainful employment.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.

4.  Readjudicate the Veteran's claim for service connection for hypertension, including as secondary to exposure to Agent Orange, his claim for service connection for pseudofolliculitis barbae, and his claim for an increased rating for functional gastrointestinal syndrome, in light of the VA examinations provided and any additional evidence received since the September 2008 SSOC.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


